FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                             July 29, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 19-1477
                                                   (D.C. No. 1:19-CR-00196-RBJ-1)
 ANTHONY LYNN WOOD,                                           (D. Colo.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before HARTZ, BALDOCK, and CARSON, Circuit Judges.
                  _________________________________

      In 1999, Georgia state courts sentenced Defendant Anthony Wood for several

sex offense convictions. In 2006, Congress enacted the Sex Offender Registration

and Notification Act (SORNA), 34 U.S.C. §§ 20901 et seq. SORNA established a

comprehensive, national sex offender registration system. In SORNA, Congress gave

the Attorney General the authority to determine SORNA’s retroactive reach.

Exercising that authority, the Attorney General concluded that SORNA should apply



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
to all pre-Act offenders—thus requiring Defendant to comply with the new

registration scheme.

      Defendant failed to register. A federal grand jury indicted Defendant for

failure to register in violation of 18 U.S.C. § 2250(a)(1), 2(B), and (3). [ROA Vol. I

at 4–5.] Defendant filed a motion to dismiss the indictment, contending that

Congress unconstitutionally delegated legislative power to the Attorney General

when it authorized the Attorney General to determine SORNA’s applicability to sex

offenders convicted before the enactment of the statute. [Id. at 7–12.] The district

court denied that motion. [Id. at 14.]. Defendant entered a conditional guilty plea

and appealed the district court’s denial. [Id. at 15.] Exercising jurisdiction under 28

U.S.C. § 1291, we review de novo the district court’s denial of a motion to dismiss an

indictment. United States v. Wagner, 951 F.3d 1232, 1253 (10th Cir. 2020).

      In this case, our inquiry is a short one. Defendant acknowledges that the

Supreme Court’s decision in Gundy v. United States, 139 S. Ct. 2116 (2019), and our

prior decision in United States v. Nichols, 775 F.3d 1225 (10th Cir. 2014), rev’d on

other grounds, Nichols v. United States, 136 S. Ct. 1113 (2016), foreclose his

argument. [ROA Vol. I at 10.] Defendant concedes that he raises this argument only

for the purpose of preserving it for future appeal or in the event of an intervening

change in the law. [Id. at 11; see also Opening Br. at 2.] We agree with Defendant

that the Supreme Court upheld Congress’s SORNA delegation. 1 Gundy, 139 S. Ct. at


      1
         We recently rejected the same argument Defendant raises here. United States
v. Six, 775 F. App’x 443, 444 (10th Cir. 2019) (unpublished) (rejecting the same
                                           2
2130–31 (Alito, J., concurring) (plurality opinion); see also Nichols, 775 F.3d at

1232 (reaching the same conclusion as Gundy that Congress’s SORNA delegation

did not violate the nondelegation doctrine).

      Of course, we are bound by Supreme Court decisions and cannot overrule a

prior panel decision of this Court. United States v. Manzanares, 956 F.3d 1220, 1225

(10th Cir. 2020). Accordingly, we conclude—as Defendant concedes—that

Defendant’s argument fails.

      AFFIRMED.


                                           Entered for the Court


                                           Joel M Carson III
                                           Circuit Judge




argument because “Gundy did not disturb our prior holding in Nichols that [SORNA]
did not violate the nondelegation doctrine”); see also Gundy, 139 S. Ct. at 2128
(clarifying that SORNA does not allow the Attorney General to determine whether to
apply the Act to pre-Act offenders, but only how to do so).
                                           3